 

“Fy

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) a 3 Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT. OF CALIFORNIA

United States of America ~ +: JUDGMENT IN A CRIMINAL CASE
vy. a : . _ (For Offenses Committed On or After November 1, 1987)
Pedro Gonzalez-Aguilar oe Case Number; 3:19-mj-24529

| Casey J Donovan

q

 

Defendant's Attorney . it sania Fy
FILED
mans Elaraaty Eve

ah nha Leh uc linac ecm

DEC 05 2049

REGISTRATION NO. 91860298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

  
     

i LAS ION

aR | J& OST RGT GOUE

 

 

 

 

 

 

 

 

L] was found guilty to count(s) | gout LAN BISTROT OF CALIFORNIA
after a plea of not guilty. se ascend
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8:1325 _ ILLEGALENTRY (Misdemeanor). I |

C) The defendant has been found not guilty on counts)

oo Count(s). dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

* imprisoned for a term of;

TIME SERVED C] days

 

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

 

~ {J Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, December 5, 2019
Date of Imposition of Sentence

Received Ss Mees “ a UW fast?

HONORABLE F. A. GOSSETT IL
UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy | | 3:19-mj-24529
